—Appeal by the *378defendant from a judgment of the County Court, Westchester County (Murphy, J.), rendered July 8, 1993, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has failed to preserve for appellate review his contention that the prosecution failed to adduce legally sufficient evidence that he knowingly possessed more than 500 milligrams of cocaine (see, Penal Law § 220.06 [5]; see also, People v Gray, 86 NY2d 10; People v Ryan, 82 NY2d 497), and we decline to reach this issue in the exercise of our interest of justice jurisdiction (see, People v Smith, 217 AD2d 565; People v Oakman, 215 AD2d 596; People v St. Hill, 215 AD2d 510; People v Lawrence, 212 AD2d 638; People v Bright, 210 AD2d 244). Moreover, upon the exercise of our factual review power, we find that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]; People v Noble, 86 NY2d 814; see also, People v Cruz, 197 AD2d 630; People v Ward, 191 AD2d 661). We have reviewed the defendant’s remaining contentions and find them to be without merit. Miller, J. P., Thompson, Ritter and Krausman, JJ., concur.